932 F.2d 900
Buddy NICHOLS, Petitioner-Appellee Cross-Appellant,v.Mac Sim BUTLER, Sheriff;  Don Siegelman, Attorney General ofthe State of Alabama, Respondents-AppellantsCross-Appellees.
No. 90-7101.
United States Court of Appeals,Eleventh Circuit.
May 17, 1991.

Robert E. Lusk, Jr., Asst. Atty. Gen., Montgomery, Ala., for respondents-appellants cross-appellees.
Dennis N. Balske, Montgomery, Ala., for petitioner-appellee cross-appellant.
Appeals from the United States District Court for the Middle District of Alabama;  Truman M. Hobbs, Chief Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 20, 1990, 11th Cir., 1990, 917 F.2d 518)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.